FILED
                            NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CALVIN MATTHEWS, et al.,                         No. 11-17272

              Plaintiffs - Appellants,           D.C. No. 2:09-cv-02326-FJM

  v.
                                                 MEMORANDUM *
NPMG ACQUISITION SUB LLC,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                             Submitted May 16, 2013 **
                              San Francisco, California

Before: CLIFTON and BEA, Circuit Judges, and DUFFY, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
      Plaintiffs appeal the district court’s grant of summary judgment in favor of

their former employer, NPMG Acquisition Sub, LLC. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Plaintiffs ratified the EEOC’s entry of the consent decree, which waived

plaintiffs’ individual claims under 42 U.S.C. § 1981 against NPMG, and thereby

are bound by its terms. Plaintiffs are bound to the decree if by their words or deeds

they ratified the EEOC’s entry of the decree on their behalf. See All-Way Leasing,

Inc. v. Kelly, 895 P.2d 125, 128 (Ariz. Ct. App. 1994) (“A person not bound by a

contract may ratify the contract and thus become bound by its terms, by affirming

the contract through words or deeds.”); Phx. W. Holding Corp. v. Gleeson, 500
P.2d 320, 326 (Ariz. Ct. App. 1972) (“Ratification is the affirmance by a person of

a prior act which did not bind him but which was done or professedly done on his

account, whereby the act . . . is given effect as if originally authorized by him.”)

(quoting Restatement (Second) of Agency § 82 (1958)) (internal quotation marks

omitted).

      A court may “infer an intent to ratify if a non-party to the contract

voluntarily accepts benefits conferred by the contract.” All-Way Leasing, 895 P.2d

at 128. Plaintiffs ratified the consent decree by accepting and spending the

settlement payments NPMG paid them pursuant to the decree, while knowing that


                                           2
the decree stated that they had waived any claims that could have been raised in the

EEOC lawsuit. Plaintiffs’ waiver was “voluntary, deliberate, and informed”

because the consent decree’s terms were unambiguous and there was no coercive

atmosphere leading to the waiver of their rights. See Stroman v. W. Coast Grocery

Co., 884 F.2d 458, 461-62 (9th Cir. 1989). Plaintiffs are bound by the consent

decree, and the grant of summary judgment is affirmed.1

      AFFIRMED.




      1
       Because plaintiffs became parties to the consent decree through ratification,
we do not reach whether non-party preclusion bars plaintiffs’ claims.

                                         3